Citation Nr: 0931040	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Salt 
Lake City, Utah Department of Veterans' Affairs (VA) Regional 
Office (RO), wherein the Veteran was granted service 
connection for migraine headaches and assigned a zero percent 
evaluation, effective July 1, 2006.  This case has since been 
transferred to the Pittsburgh, Pennsylvania VARO.  By a 
February 2007 rating decision, the RO assigned a 10 percent 
rating for migraine headaches, effective July 1, 2006.


FINDING OF FACT

Since July 1, 2006, the Veteran's migraine headaches are 
productive of prostrating attacks occurring on an average 
once a month over last several months.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for migraine headaches have been met, since July 1, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the August 2006 rating decision, she 
was provided notice of the VCAA in March 2006.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006 and December 2008 pertaining to the downstream 
disability rating and effective date elements of her claim, 
and was furnished a Statement of the Case in February 2007 
with subsequent re-adjudication in a February 2007 rating 
decision as well as February 2008 and June 2008 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for migraine 
headaches has been established and initial ratings for these 
conditions have been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  Also, it is of controlling significance that, after 
awarding the Veteran service connection for migraine 
headaches and assigning initial disability ratings for these 
conditions, she filed a notice of disagreement contesting the 
initial rating determination.  38 C.F.R. § 3.159(b)(3) (2008) 
(which provides VA has no duty to provide section 5103 notice 
upon receipt of a notice of disagreement).  The RO furnished 
the Veteran a Statement of the Case, Supplemental Statements 
of the Case and a June 2008 letter that addressed the initial 
ratings assigned for her migraine headaches, included notice 
of the criteria for a higher rating for that condition, and 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
Veteran has done by perfecting her appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, a VA examination 
and statements from the Veteran and her representative.  The 
Veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran's migraine headaches are currently rated under 
Diagnostic Code 8100, which provides ratings for migraine 
headaches.  Migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

Analysis

The Veteran claims that her migraine headaches warrant a 
higher initial disability rating than the 10 percent 
currently assigned.

Service treatment reports reflect that the Veteran was 
treated for and diagnosed with headaches, also characterized 
as tension headaches, migraines, common migraines and 
menstrual migraines, on several occasions during her active 
service.  Of significance, a July 2004 service treatment 
report reflects that the Veteran reported having slight 
headaches and nausea for that past two weeks.  An August 2004 
service treatment report notes that the Veteran's problems 
included headaches and she was diagnosed with migraines.  In 
October 2004, the Veteran's history of migraines was noted 
and she was diagnosed with sinusitis headaches, tension 
headaches and a question as to possibly clenched teeth.  
Service treatment records from January 2005 reflect that the 
Veteran complained of recurrent headaches, diagnosed as 
headaches of unknown etiology as well as migraines.  The 
Veteran was referred to an ear, nose and throat (ENT) 
examination in April 2005 for an evaluation of her headaches.  
During this evaluation, the Veteran reported a history of 
monthly headaches prior to menstrual cycles for the past 10 
years, described as dull and with pressure sensation which 
improved with medication.  At this time she also reported 
having chronic daily headaches since September 2004, 
described as a neck pain and unilateral facial pain in the 
maxillary area, on the left or the right.  She reported that 
headaches appeared to resolve with vacation and decreased 
stress.  The April 2005 ENT evaluation diagnosed the Veteran 
with chronic daily headaches which may be secondary to 
tension headaches.  

A May 2005 service treatment report noted that the Veteran 
was being seen for migraines by a physician, Dr. J., and that 
she was on medication, Zomig, for her migraines.  In an 
August 2005 addendum to the Veteran's medical history, she 
reported that her problems included headaches, which were 
diagnosed as migraines.  A September 2005 service treatment 
report reflects that the Veteran complained of migraine 
headaches which were found to be most likely secondary to her 
dental work.  At this time a history of migraines was noted 
and the Veteran was diagnosed with common migraine (without 
aura).  Service treatment records from October 2005 to 
January 2006 reflect that the Veteran's problems included 
common migraine (without aura) for which she was diagnosed 
and treated.  A January 2006 service treatment report noted 
that the Veteran's problems included common migraine (without 
aura) and she reported that she no longer had daily 
headaches.  At this time she reported her headaches occurred 
only three times a month, two of which were menstrual.  The 
Veteran was diagnosed with common migraines, without aura, 
and menstrual migraines.  Subsequent service treatment 
reports from January 2006 to March 2006 reflect that the 
Veteran's problems continued to include both common migraines 
(without aura) and migraine headaches (menstrual).  

In a March 2006 VA examination, the Veteran reported that 
migraine headaches were manifested by a change in smell and 
photophobia.  She reported that she was formally diagnosed 
with migraines three years ago and had been on medications, 
including Imitrex, Zomig and Fioricet, for migraines.  She 
reported having migraines monthly with her menses.  The 
Veteran also stated that a headache, even severe, would last 
for a day and that she had lost 10 days of work in the past 
year due to severe migraines.  She reported having a low-
grade headache at the time of the examination with her last 
severe headache occurring in March 2006.  A physical 
examination revealed the cranial nerves II through XII were 
intact.  The examiner also reviewed the claims file and 
several documents the Veteran brought with her.  She was 
diagnosed with recurring severe migraine headaches, 
prostrating.  

In a January 2007 letter, a private physician, Dr. J., 
reported that she treated the Veteran for the last 15 months 
that she was on active duty, at which time she referred the 
Veteran to an ENT specialist and allergist and for a 
chromatography (CT) and magnetic resonance imaging (MRI) of 
the head as treatment for the headaches she had experienced 
for well over eight years.  Dr. J. reported that after such 
testing was complete her diagnosis was migraine headache.  
Dr. J. also reported that the Veteran experienced migraine 
headaches at least monthly but usually two to three times per 
month during the time she came for treatment.  Dr. J. stated 
that she had also worked with the Veteran and observed her in 
pain at work with headache, photophobia and nausea for which 
her prescribed medication, Zomig or Maxalt, had minimal 
effect.  In addition, Dr, J. noted that the Veteran's 
headaches were clearly incapacitating as she would call in 
sick the next day after "toughing it out" at work the day 
before which occurred at least monthly over the last year 
that she was on active duty.  Dr. J. also referred the 
Veteran to a neurologist, as she was still experiencing 
headaches two to three times per month with at least one 
being severe enough for her to require time off from work.  
The neurologist reportedly prescribed three medications to 
find one which worked for the Veteran.  Finally, Dr. J. 
opined that the Veteran's headaches were incapacitating and 
would have resulted in more sick time than is currently on 
her medical records due to the policy of allowing her to 
"call in sick."

In June 2008 letter, a private physician, Dr. A., reported 
that with regard to the Veteran's migraine, common aura and 
menstrual migraines, she was still suffering from 
characteristic prostrating attacks for the last two years 
since she arrived in Australia, with photophobia, nausea and 
vomiting, lasting one to two days and occurring two to three 
times a month.  The intensity of these migraines was reported 
as an eight out of 10, on a scale of one to 10, with 10 being 
the most severe.  Dr. A reported that these attacks impacted 
her normal daily life activities.  Finally, Dr. A reported 
that the Veteran was on Zomig which controlled symptoms and 
provided some relief. 

In a July 2008 letter, the Veteran's private physician, Dr. 
K., reported that she still suffered from migraines at least 
once per month, which were often associated with her 
menstrual cycle for which she currently took medication, 
Zomig or Maxalt.  Dr. K. also reported that the Veteran had 
been suffering from migraines for approximately 12 to 13 
years now.  A July 2008 private prescription record reflects 
that the Veteran was prescribed Zomig for her migraine 
attacks.

After a review of the record, the Board finds that the 
evidence of record more nearly approximates the criteria for 
a 30 percent evaluation for the Veteran's service-connected 
migraine headaches.  The objective evidence of record 
reflects that the Veteran's migraine headaches demonstrate 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this regard, 
the Board notes that the objective medical evidence of record 
reflects that prior to her discharge from active duty and 
thereafter, the Veteran was treated for continual complaints 
of migraine headaches occurring from one to three times a 
month associated with a change in smell, photophobia and 
nausea which could persist despite treatment methods.  In 
addition, the service treatment records, along with the 
January 2007, June 2008 and July 2008 letters from the 
Veteran's private physicians indicate that the Veteran was 
continually treated for both common aura migraine headaches 
and menstrual migraines which both appear to have occurred on 
a monthly basis from at least within a year prior to the 
Veteran's discharge from service up and continuing to the 
present time.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, an initial rating of 30 percent for 
migraine headaches is warranted.  38 C.F.R. §§ 4.3, 4.7.  
However, as the medical evidence does not show that the 
Veteran's migraine headaches are completely prostrating with 
prolonged attacks that occur very frequently, an initial 
rating in excess of 30 percent is not warranted.

Accordingly, the Board determines that the Veteran's migraine 
headaches have been no more that 30 percent disabling since 
the grant of service connection in July 2006.  As such, her 
rating may not be staged because it represents her greatest 
level of impairment attributable to this condition since that 
date.  See Fenderson, supra.


ORDER

An initial disability rating of 30 percent for migraine 
headaches is granted, since July 1, 2006, subject to the 
provisions governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


